Jordan, Presiding Judge.
In this appeal from a conviction and sentence for uttering a forged check error is asserted solely on instructions to the jury inviting attention to the interest of the accused in the outcome of the prosecution as a matter for consideration in determining the degree of credibility to be accorded to his testimony. It is conceded that the ■ instructions as given substantially follow the suggested instructions published in Hudson v. State, 108 Ga. App. 192, 199 (132 SE2d 508, 100 ALR2d 1395), except for the omission of the next to the last sentence. These instructions are in accord with the general rule, although there is authority in some outside jurisdictions to the contrary. See 23A CJS 646, Criminal Law, § 1263. Having given careful consideration to the reasons urged by the appellant for declaring the instructions as given in the present case to be harmful error, including the cases relied upon from other jurisdictions, we adhere to the views expressed in the Hudson case, supra.

Judgment affirmed. Eberhardt and Pannell, JJ., concur.

Margaret Hopkins, Jess H. Watson, for appellant.
Lends B. Slaton, District Attorney, Tony H. Hight, Joel M. Feldman, for appellee.